                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                 )                     No. 3:19-CR-150-TAV-DCP
                                                 )
GAVIN OBRYAN ROBINSON, and                       )
DEJUAN MAURICE PORTER,                           )
                                                 )
                               Defendants.       )


                                MEMORANDUM AND ORDER

       This case is before the Court on the Unopposed Motion to Continue Trial [Doc. 20], filed

by the Government on October 31, 2019, and referred [Doc. 21] to the undersigned on November

1, 2019. See 28 U.S.C. § 636(b). The Government asks to continue the November 5, 2019 trial

date in this case. It states that this case involves voluminous discovery, including intercepted audio

and texted conversations from a Title III wiretap. The motion relates that the Government is aware

that defense counsel need additional time to review the discovery. Additionally, the Government

is seeking a superseding indictment in this case, which will bring additional substantive charges.

The motion states that defense counsel have informed the Assistant United States Attorney that

they do not oppose a trial continuance. The Government notes that Defendant Robinson attempted

to file a motion to continue the trial 60 to 90 days.1 The parties have conferred with Chambers

and agreed on a new trial date of February 11, 2020.



1
  Defendant Robinson filed this motion in case number 3:19-MJ-1098, which was assigned with
the issuance of a Criminal Complaint for Defendants Robinson and Porter. The Criminal
Complaint merged into the Indictment [Doc. 8], filed on September 4, 2019, and the former case
number was closed.
       The Court finds the Government’s motion to continue the trial is unopposed and well-

taken. The Court also finds that the ends of justice served by granting a continuance outweigh the

interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The

Indictment [Doc. 8] charges the Defendants with conspiring to possess with the intent to distribute

500 grams or more of cocaine and cocaine base, beginning in August 2019 (Count One).

Additionally, each Defendant is charged with one count of possessing a firearm in furtherance of

a drug trafficking crime on August 28, 2019. The Government is seeking a superseding indictment,

which it contends will add substantive charges. The Government also relates that the discovery in

this case is voluminous and that defense counsel have related that they need additional time to

complete their review of the discovery in this case. The Court finds that without a continuance,

defense counsel would not have the reasonable time necessary to prepare for trial, despite counsel’s

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       The Unopposed Motion to Continue Trial [Doc. 20] is GRANTED, and the trial is reset to

February 11, 2020. The Court finds that all the time between the filing of the motion for a

continuance on October 31, 2019, and the new trial date of February 11, 2020, is fully excludable

time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)

& -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for filing pretrial

motions is extended to December 6, 2019. Responses to pretrial motions are due on or before

December 20, 2019. If any motions are filed that require a motion hearing, the parties will be

contacted to schedule a motion hearing. The deadline for concluding plea negotiations and

providing reciprocal discovery is extended to January 17, 2020. The parties are to appear before

the undersigned for a final pretrial conference on January 21, 2020, at 1:30 p.m. All motions in

limine must be filed no later than January 27, 2020. Special requests for jury instructions shall



                                                 2
be filed no later than January 31, 2020, and shall be supported by citations to authority pursuant

to Local Rule 7.4.

       Accordingly, it is ORDERED as follows:

               (1) The Unopposed Motion to Continue Trial [Doc. 20] is
               GRANTED;

               (2) The trial of this matter is reset to commence on February 11,
               2020, at 9:00 a.m., before the Honorable Thomas A. Varlan, United
               States District Judge;

               (3) All time between the filing of the motion on October 31, 2019,
               and the new trial date of February 11, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

               (4) The deadline for filing pretrial motions is extended to December
               6, 2019. Responses to pretrial motions are due on or before
               December 20, 2019;

               (5) The deadline for concluding plea negotiations and providing
               reciprocal discovery is extended to January 17, 2020;

               (6) The parties are to appear before the undersigned for a final
               pretrial conference on January 21, 2020, at 1:30 p.m.;

               (7) Motions in limine must be filed no later than January 27, 2020;
               and

               (8) Special requests for jury instructions with appropriate citations
               shall be filed by January 31, 2020.

       IT IS SO ORDERED.

                                                     ENTER:

                                                     _________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                3
